Lahtinen, J.R
Appeals from two decisions of the Unemployment Insurance Appeal Board, filed December 2, 2013, which ruled that Mastroianni Bros., Inc. was liable for additional unemployment insurance contributions on remuneration paid to claimant and others similarly situated.
The dispositive issue in this appeal is controlled by our decision in the companion case of Matter of Mastroianni Bros., Inc. (Commissioner of Labor) (130 AD3d 1117 [2015] [decided herewith]). Substantial evidence supports the Unemployment Insurance Appeal Board’s decisions that claimant, a driver/ distributor for Mastroianni Bros., Inc., was an employee for purposes of unemployment insurance.
Garry, Lynch and Clark, JJ., concur. Ordered that the decisions are affirmed, without costs.